Citation Nr: 1203573	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) from April 12, 2005 to February 5, 2006; and in excess of 30 percent from February 6, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's appeal was previously before the Board in October 2010 at which time it was remanded for additional development.  The Board finds that substantial compliance has been performed with regard to its prior remand instructions.  Thus, it may proceed to adjudicate the Veteran's appeal without prejudice to him.


FINDINGS OF FACT

1.  From April 12, 2005 to February 5, 2006, the Veteran's PTSD was manifested by symptoms consistent with, and no worse than, occupational and social impairment with deficiencies in most areas.

2.  Since February 6, 2006, the Veteran's PTSD has been productive of no worse than mild to moderate occupational and social impairment consistent with difficulties in establishing and maintaining effective relationships and reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD from April 12, 2005 to February 5, 2006 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for a disability rating of 50 percent, but no higher, for service-connected PTSD since February 6, 2006 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that, "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court [United States Court of Appeals for Veterans Claims (Court)] in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in June 2005, prior to the initial adjudication of his claim for service connection for PTSD.  Although compliant notice was not sent to the Veteran on his increased rating claim, the Board notes that his claim was originally one for service connection for PTSD, which was granted in the April 2006 rating decision and was assigned a disability rating of 50 percent from April 12, 2005 to February 5, 2006, and 30 percent from February 6, 2006.  Thereafter, the Veteran disagreed with the disability ratings assigned for this now service-connected disability.  Consequently, as the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in either the timing or content of the notice provide to the Veteran is not prejudicial to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  After a complete and thorough review of the claims folder, the Board concludes that all efforts have been made to obtain relevant, identified and available evidence.  

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in February 2006 and December 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that these examinations are sufficient, as they are predicated on a full reading of the Veteran's VA medical records.  In addition, they considered all of the pertinent evidence of record as well as the statements of the Veteran and provide explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, VA's duty to assist with respect to obtaining a VA examination with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  Moreover, the Board observes that the Veteran does not report that his PTSD has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Further efforts to assist or notify him would serve no useful purpose.  He will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran is seeking higher disability ratings for his now service-connected PTSD.  The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The current 30 percent disability rating requires a showing of:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

A Global Assessment of Functioning (GAF) score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The medical evidence shows that, on March 19, 2005, the Veteran presented to the emergency room at the VA Medical Center (VAMC) in Cleveland, Ohio, with complaints of increasing symptoms of depression over the past two months.  He reported "feeling almost in the edge," and that he did not feel safe if he goes home (although he reported he would not hurt himself because he has a wonderful family).  He reported that without Alprazolam (prescribed by his private physician) he would not be able to sleep at night.  He further stated:  "I am resurfacing my feelings now, as if having flushbacks (sic) from Vietnam war, especially after this union meeting tonight, when I heard my friend's son in Iraq, that he got hurt there, then I heard that he was exposed to agent orange, and all these unpleasant memories are kept coming back," "I felt like crying and this is the first time I ever felt this way after 40 years."  He denied having nightmares, mani/hypomanic symptoms, anxiety symptoms and psychotic symptoms (except for some whispered audiological hallucinations).  Mental status examination was positive for a depressed mood, dysphoric affect (almost tearful but not labile), audiological hallucinations (may be due to hearing loss), and feelings of being unsafe but no suicidal or homicidal ideation or delusions/paranoia/grandiose thoughts.  The assessment was adjustment disorder with depressed mood, rule out PTSD.  A GAF score of 40 was assigned.  The Veteran was admitted to psychiatry for safety and initiation of medications.  He was discharged on March 21, 2005, with a diagnosis of adjustment disorder with depressed mood, rule out PTSD.

He was seen on March 29, 2005, on an outpatient basis, for his first post-hospitalization psychiatry assessment.  At that time, the Veteran reported having continued depression and intrusive thoughts.  After evaluation, the assessment was PTSD with intrusive thoughts and depressed mood.  A GAF score of 45 was assigned.  The psychiatrist commented that the Veteran's depression remains significant but he is functionally stable.  There was some decrease in thoughts of events experienced in Vietnam, particularly when falling asleep, but this continued to bother him as much by what he perceived as his lack of emotion at the time toward the events as by the events themselves.  Subsequent treatment records show the Veteran continued to participate in individual therapy and to take medications to help him with depression, sleep problems and to suppress his intrusive thoughts, which were helpful in to some extent.  

The records also show the Veteran participated in group therapy ("Inner Warrior Program") from the end of January through May of 2006.  Although it appears he did get some benefit from the program, he related in his individual therapy sessions that he continued to have difficulty feeling part of the group, expressing himself in a group setting due to fears of being invalidated/misunderstood, and having a disconnect between the expressed content and the emotion relating to traumatic events in Vietnam.  Last individual therapy session was in June 2006 at which time the Veteran reported plans to go on an extended sailing trip that Fall with his nephew.  He reported increased anxiety/ruminations when he tried to sleep but also noted he was anxious about getting his home repaired in preparation for sale and selling his boat prior to his planned trip.  He denied any other new issues and suicidal or homicidal ideation.  It was noted that he would be attending aftercare support group as soon as assigned, but there is no record of him having done so.  The last few notes in the treatment records were telephone contacts with the Veteran (or attempts to reach him) regarding his treatment intentions.  There is no record of any further treatment for the Veteran's PTSD.

The Veteran underwent an initial VA examination relating to his PTSD on February 6, 2006.  Under Present Medical History, it is noted that the Veteran was receiving all his treatment through the Center for Stress Recovery and was involved in a weekly group therapy process (which he reported he found helpful).  He also was involved in biweekly individual therapy, which he found particularly helpful.  He was prescribed medication but reported that he was not taking it due to side effects and his preference for therapeutic interventions rather than medications.  He felt that his primary problem was insomnia.  With regard to his military history, it was noted that the Veteran was a combat engineer and served one year in Vietnam.  He stated that he was involved in demolition, which included blowing up tunnels and clearing landings for helicopters.  He related he was frequently embedded with an infantry group and was, therefore, involved in active combat on a number of occasions.  He was injured on two occasions and has two Purple Hearts.  The Veteran also stated he was involved in many search and destroy missions.  He stated that, although he was in active combat throughout this one year in Vietnam, he is most troubled by visions related to the aftermath when a friendly village was hit by aircraft attack and a number of innocent children were killed.  The Veteran stated that, upon approaching the village after the hit, he was mostly troubled by the vision of a woman squatting down on the ground with a dead infant child in her arms.  The Veteran stated that his Sergeant died in his arms.  He also stated that his radioman was killed due to sniper fire.  Although he indicated witnessing a lot of death of devastation, he felt that he was most troubled by the sights of dead civilians and especially dead children.

Occupationally the Veteran had worked as a pipe fitter for almost 40 years, and he planned to retire that year.  He reported he had an excellent employment record and was considered a very reliable and hard worker.  He stated that he had missed only three dates of work in the last ten years.  He felt that he worked harder than even men that are half his age.  He stated the he had no problems getting along with coworkers or with superiors and feels that he was well liked by all those that he worked with.  He denied any history of assault on the job or off the job with the exception of one incident with his daughter's boyfriend.  He stated he prides himself in being a calm and reasonable individual.  He stated that he was still very close with all of his siblings as well as his mother and had regular contact with all of his extended family members.  He participated in family functions and holidays.  He reported that he had been married for 36 years but described his marriage as "okay."  He had three adult children and nine grandchildren with whom he had regular contact.  He stated he had two close friends whom he had kept since childhood, but stated that he has very few friends otherwise.  He admitted that he had some difficulty becoming close to others outside his family.  

The Veteran stated that his interests include working on antique cars and scuba diving.  He stated he also kept busy around the house in various projects and repairs.  He related that he did not socialize on a regular basis and went out to dinner, movies or sporting events on only rare occasions.  He reported he did not feel that he was uncomfortable in crowds, but preferred to live life quietly.  He was not active in any outside organizations.  

Subjectively, the Veteran stated that he had noted some symptoms of PTSD since his return from the military.  However, he felt that he had good coping skills and good stress management.  He had been able to keep most of his symptoms at bay by keeping busy, which was a way of avoiding dealing with his ongoing PTSD symptoms.  He felt, however, that he noticed an increase in symptoms in response to current events such as the war in Iraq.  He reported, however, that he did not feel that he has any problems with anxiety, panic attacks, or symptoms of mania.  He did admit to regular tearfulness anywhere from one to three times per week, especially when he sees small children in the one to three-year range.  The Veteran stated that, in the past, he would get up in the middle of the night and hold his children crying.  He currently denied irritability and problems with anger, although some difficulty with irritability and anger was documented in his clinical records.  He stated that he continues to try to stay busy in order to avoid distressing recollections.  He was trying to plan multiple activities for his retirement because he was fearful that retirement would lead to an increase in PTSD symptoms.  He admitted to chronic difficulty with anxiety, including early and middle insomnia, and stated that he sleeps only four to five hours per night on a regular basis.  He stated that his sleep was so fitful that his wife had been sleeping in another room for two years.  He admitted to difficulty with energy and concentration but denied difficulty with interest, hopelessness, helplessness, guilt, appetite, psychomotor retardation, or suicidal or homicidal ideation.  He also denied auditory and visual hallucinations as well as paranoia and delusions.

On mental status examination, the Veteran was noted to be neatly dressed and groomed.  He appeared to be in good physical shape.  He was pleasant and cooperative with the interview.  Eye contact was good.  Speech was of regular rate and rhythm, relevant, spontaneous, and coherent.  He presented quite calm, but appeared to become "somewhat choked up and tearful" when discussing his traumas as well as his frustrations regarding the deaths of innocent children.  Information obtained was felt to be reliable.  He was alert and oriented times three.  Memory was intact for recent and remote.  Immediate memory was not tested.  Cognition appeared to be intact grossly.  Intelligence and fund of knowledge appeared to be average based on the content of the conversation.  Mood was depressed.  Affect was mood congruent with some restricted affect and tearfulness when discussing his traumas.  He presented somewhat stoically.  There was no evidence of any formal though disorder.  He denied auditory and visual hallucinations, delusions, paranoia, panic attacks and suicidal or homicidal ideation.  Thought processes were goal directed and logical.  Insight and judgment were felt to be good.  

The assessment was that the Veteran endorsed numerous symptoms of PTSD, including symptoms of re-experiencing.  He admitted to recurrent intrusive distressing recollections, but he denied nightmares.  He admitted to feeling as if the event is recurring as well as intense psychological distress on exposure to cue, but he denied physiological reactivity.  He admitted to numerous symptoms of avoidance, including efforts to avoid thoughts, feelings or conversations associated with the trauma or efforts to avoid activities, people, or places that arouse recollections of the trauma.  He denied psychogenic amnesia as well as a sense of a shortened future, but admitted to symptoms of anhedonia as well as feelings of detachment, estrangement from others, and a restricted range of affect.  He admitted to numerous symptoms of hyperarousal, including difficulty falling and staying asleep, irritability, difficulty concentrating, and hypervigilance, but he denied any exaggerated startle response.  The Veteran stated that he tries to keep busy as a way of avoiding the above symptomatology.  

The diagnosis was PTSD, mild to moderate, and a GAF score of 65 was assigned.  The examiner stated the Veteran presented with some flattening of affect and social impairment.  He has few friends.  In general, however, he appeared to be functioning pretty well and had a number of meaningful interpersonal relationships, especially in his immediate family.  The examiner further stated that the Veteran appears to have suffered from PTSD since his return from Vietnam, although he went undiagnosed until 2005 most likely due to a number of personal strengths, including good coping skills and good stress management.  He also presented as an individual who had been very productive over the years despite his symptomatology due to strengths such as motivations, good self-esteem, a strong work ethic, quality opportunities, overall good premorbid emotional health and a strong support network.  With all these strengths and factors in place, it appeared that he was able to keep his symptomatologies at bay until he became overwhelmed by a number of events that occurred in short progression.  With the help of his therapists, he had been making some progress; however, he had received little benefit from medication and was not taking them.  He appeared to have used avoidance and denial as primary defense mechanisms as well as keeping busy as a major defense against his recurrent intrusive thoughts.  His prognosis was felt to be good, especially with treatment.

The Veteran underwent a second VA examination in December 2010.  A review of the Veteran's VA records was noted to show that he was hospitalized in March 2005 with individual and group psychotherapy thereafter until July 2006.  It was noted that the Veteran reported having retired in August 2006 and moving without follow-up with mental health services.  He has had no follow-up or medication for symptoms of PTSD since approximately June 2006.  The examiner noted that, since the last examination, this Veteran had continued to display mild to moderate impairments in psychosocial functioning as evidenced by recurrent symptoms with no remissions, but denial of treatment or psychotropic medications since July 2006.  

The Veteran denied having any friends and reported spending most of his time working remodeling his home or family members' homes.  He reported close relationships with his brothers and sisters and mother.  He reported increased difficulties with sleep, combat related nightmares, coping with anxiety, irritability and interacting with wife and family when his daughter and son-in-law were both deployed in the Afghanistan and Iraq theatre.  He had moved to Georgia to care for their children alone with success.  He reported returning to having his youngest daughter, husband and five grandchildren residing with him and his wife and expressed great angst and distress due to having infants and small children in the house as related to primary combat stressor while in military.  He reported coping by remaining busy with home projects and walking the dog two hours daily.  The Veteran denied any abuse of alcohol or illicit drugs and having any legal problems since the last examination.  

On mental status examination, the Veteran was noted to be dressed neatly and appropriately and his grooming and hygiene were good.  He was pleasant and cooperative with the evaluator.  He established rapport easily and displayed a friendly demeanor.  His interpersonal interactions were deemed to be anxious, yet appropriate throughout.  His speech was normal in its rate and volume, and he impressed the examiner as being highly articulate.  He remained goal directed in his responses.  His psychomotor behavior was within normal limits.  His mood was anxious, and his affect was broad and mood congruent.  He was oriented to person, place, time and situation.  The Veteran's memory appeared to be within normal limits.  He denied difficulties with concentration or attention, but related some difficulty attending to personal relationships with wife and younger grandchildren as related to avoidance symptoms.  His thought processes appeared to be logical, and there was no evidence of thought disturbances.  He had no sign of delusions or frankly paranoid belief systems.  The Veteran denied any current suicidal or homicidal ideation or intent or plans to harm himself.  

The examiner noted the Veteran had the following moderate symptoms:  daily recurrent and intrusive (but not always distressing) recollections; intense psychological distress at exposure to cues that symbolize or resemble an aspect of the event; efforts to avoid trauma associated with thoughts/feelings/conversations (can talk to other veterans, doesn't bother him, avoids feelings); efforts to avoid activities/places/people that arouse recollections (named a few avoidable activities, but includes infants and small children and unable to avoid at this time); feeling of detachment/estrangement from others (increased complaints since retirement); and hypervigilance (frequent watchfulness).  The examiner noted the Veteran had the following mild symptoms:  recurrent nightmares or distressing dreams (once per month since retirement); physiological reactivity on exposure to cues (sweaty, shaky, shortness of breath, heart racing, mild agitation, and clammy feeling); difficulty falling or staying asleep (intermittent episodes of three to four hours sleep, but since retirement he reported obtaining seven to eight hours of sleep); irritability or outbursts of anger (consistent complaint related to control issues); difficulty concentrating; and exaggerated start response (mild jumpiness).  The examiner noted the Veteran had no signs of the following symptoms:  acting/feeling as if the event were recurring; inability to recall an important aspect of the trauma; markedly diminished interest/participation in significant activities; restricted range of affect (although he noted mild complaint of overall feeling of "numbed emotions"); and sense of foreshortened future.

Psychometric testing was conducted.  On the Post-Traumatic Stress Disorder Checklist-Monthly, he scored 41/85 which is below the average range for frequency of symptoms consistent with PTSD.  On the Beck Depression Inventory II, he scored in the mild range of depressive symptoms, which was consistent with his interview report of depressive symptoms.  Item analysis of depressive symptoms included symptoms agitation, moderate symptoms of sadness, loss of pleasure, irritability, and concentration difficulty; and mild symptoms of past failure, guilt, self-criticalness, crying, indecisiveness and changes in sleeping pattern (less).  On the Beck Anxiety Index, he scored in the moderate to severe range for anxiety.  Item analysis of anxiety symptoms included severe inability to relax and nervousness.  Moderate symptoms included heart pounding or racing, unsteady and hands trembling.  

The examiner stated that, based on the signs, symptoms, psychological and social functioning described above, the Veteran continues to meet the DSM-IV-TR criteria for PTSD.  There did not appear to be multiple mental disorders.  The examiner assigned a GAF score of 67 because of the mild to moderate number, frequency, and intensity of symptoms associated with the Veteran's PTSD that include interpersonal difficulties, lack of meaningful and fulfilling activities, and mental functioning.  The examiner went on the further state that the impact of the Veteran's PTSD symptoms upon his daily functioning (i.e., irritability impacting relationships and recurrent re-experiencing of images, thoughts and memories) also impact his psychological and social functioning.  The examiner remarked that it is quite often the case that post-discharge, veterans obtain employment enabling them to work independently, maintain distractions with work to fend off symptoms via avoidance and post retirement symptoms of PTSD become exacerbated upon removal of the distraction of employment.  With the Veteran, his symptoms appeared to peak during the last evaluation in 2006 with exposure to triggers related to military experience in Vietnam.  He sought treatment inpatient psychiatry and outpatient specifically for PTSD for a brief period of time until moving out of the Cleveland area and not following up with recommendations for other VA services.  The examiner commented that the Veteran's symptoms appear to have decreased slightly more likely than not related to decreased triggers, and avoidance of people, places and things that are more likely to increase symptoms that had moderately to severely impacted his functioning in multiple life domains.  The examiner further noted that, at the present time, his symptoms prevent him from successfully engaging in interpersonal relationships, but he continues to interact with family members on a regular basis.  Despite the moderate nature of his symptoms, his prognosis is fair to good due to his insight and willingness to participate in treatment.

As to his social functioning, the examiner stated that the Veteran's symptoms would likely cause moderate discomfort when interacting with other people resulting in emotional and physical withdrawal.  His level of anxiety and irritability also would likely impede social relationships.  The Veteran indicated he had significant trouble emotionally connecting to others but with only minimal impact on significant relationships but also narrowing his social circle to immediate family.  He also said that he had only a couple of friends due to his anxiety.  He has little social interactions throughout his day.  As a result, it is believed that the social impact of his symptoms of PTSD have been mild to moderate. 

Regarding his occupational functioning, the examiner noted that the Veteran stated that he has been retired after 30 plus years of employment within a job in which he worked as a pipefitter.  While this opportunity accommodated his symptoms it is more likely than not that increase socialization and tasks management with others would greatly have impacted his occupational functioning due to his feelings of anxiety.  His symptoms of PTSD at least as likely as not have had a significant impact upon his occupational functioning.  His anxiety, reexperiencing symptoms, and avoidance would likely negatively impact his performance at both school and work (e.g., productivity, interactions with coworkers).  The amount of anxiety and fearfulness that he conveyed would likely cause a mild reduction in work/school performance.  The amount of avoidance of social contact would likely interfere moderately with his ability to interact effectively on the job.  His ability to maintain a logical thinking process appeared adequate and would not likely impact his social or vocational functioning.  He did not suffer from gross impairment in thought processes, delusions, or hallucinations.  He was not a danger to himself or others.

The Board notes that, in evaluating the Veteran's now service-connected PTSD, the RO initially evaluated it as 50 percent disabling effective until February 5, 2006.  Effective the following day, February 6, 2006, the RO reduced the disability rating to 30 percent based upon the results of the VA examination conducted on that date.  

Prior to February 6, 2006, the evidence showed that the Veteran sought emergency treatment in March 2005 for an acute exacerbation of his PTSD symptoms.  At that time, he was experiencing worsening depression, feeling edgy, feeling unsafe if he went home, and fleeting thoughts of self harm (although denying that he would harm himself or had any plan or intent to do so).  He reported symptoms of PTSD including sleep disturbance, intrusive distressing thoughts and flashbacks of Vietnam triggered by hearing about a friend's son who was wounded in Iraq.  An initial GAF score of 40 was assigned on admission.  The Veteran was hospitalized for three days.  Upon discharge, his GAF score was 45.  

A GAF score of 31-40 contemplates some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See DSM-IV at 44-47.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

Consequently, based upon the Veteran's increased symptoms and the need for hospitalization combined with GAF scores assigned at that time and shortly thereafter, the Board finds that, prior to February 6, 2006, the Veteran's PTSD was initially consistent with a disability rating of 70 percent.  In other words, the Board finds that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas.  The Board especially finds that the Veteran's judgment and mood were significantly impaired at that time.  Although the Veteran did not endorse suicidal ideation per se, he did admit to fleeting thoughts and clearly felt unsafe enough that he sought emergency treatment.  Furthermore, his depression was of such a severity that it was constant or near-constant and affected his ability to function independently, appropriately and effectively as evidenced by his seeking emergency treatment for it.  Moreover, the Veteran was clearly having difficulties adapting to stressful situations as he reported that just hearing about his friend's son who was wounded in Iraq was the trigger for his seeking emergency treatment.

However, the preponderance of the evidence is against finding that the rating criteria for a 100 percent disability rating were met prior to February 6, 2006 because the evidence fails to show the Veteran had total occupational and social impairment.  It is clear that the Veteran was able to work in his chosen profession as he had done so for over 40 years.  Thus, the evidence clearly shows that the Veteran was not totally occupationally impaired.  In addition, although he had difficulty in relationships, he had maintained close familial relationships with his brothers, sisters and mother, as well as reported being close with his wife, children and grandchildren.  He also reported having two close friends.  Consequently, the evidence clearly demonstrates that the Veteran was not totally socially impaired as well.  

Having found that the Veteran's PTSD initially warrants a disability rating of 70 percent during the first portion of the appeal period, the Board further finds that the VA treatment records after his March 2005 hospitalization do show some improvement.  However, whether such improvement is sufficient to warrant a reduction in the 70 percent disability rating is unclear as the VA treatment records fail to provide significant information as to his symptoms including GAF scores, which would help demonstrate when his symptoms had improved and the extent of such improvement.  Thus, the Board finds that the first significant evidence of improvement in the Veteran's PTSD is the February 2006 VA examination, when the Veteran reported a significant improvement in his symptoms and functioning and the examiner assigned a GAF score of 65 because the Veteran's symptoms were of mild to moderate severity.

It is clear from the VA examinations conducted in February 2006 and again in December 2010 that the Veteran's PTSD symptoms were of no more than mild to moderate severity.  The Board finds, however, that, effective February 6, 2006, the Veteran's disability picture is more consistent with the rating criteria for a 50 percent disability rating rather than a 30 percent disability rating.  

The Veteran's symptoms mostly include anxiety, depression, recurrent intrusive thoughts,  insomnia, avoidance behaviors, emotional numbing, and hypervigilance.  He initially denied having nightmares or exaggerated startle response.  However, at the December 2010 VA examination, he did report combat-related nightmares once a month and mild jumpiness since his retirement in August 2006.  As to social functioning, the evidence indicates that the Veteran has had problems with interpersonal relationships over the years.  Although he has been married for over 40 years and reports good relationships with his immediate family members (brothers, sisters, mother, children and grandchildren) and sustaining close relationships with two friends since childhood, he reports feelings of emotional detachment and difficulties in connecting with those outside of his immediate family.  He reports that he has more acquaintances than friends.  Furthermore, there is evidence of some interpersonal difficulties with family members as the Veteran has complained of about having difficulties with his relationship with his wife, children and grandchildren.  In addition, although he denied ever having problems getting along with coworkers or superiors, he worked in a field that did not require a lot of interpersonal interaction.  The December 2010 examiner stated that, although this job accommodated the Veteran's symptoms, it is more likely than not that increased socialization and tasks management with others would have greatly impacted the Veteran's occupational functioning due to his feelings of anxiety.  Thus, the Board finds that the evidence, when viewed in the light most favorable to the Veteran, shows he has had difficulty in establishing and maintaining effective relationships.  

In addition, although the evidence shows that the Veteran was able to maintain employment until he retired around August 2006, the Board finds that it establishes the Veteran's PTSD has caused mild to moderate occupational impairment consistent with reduced reliability and productivity.  According to the February 2006 VA examination, although the Veteran had been very productive over the years despite his PTSD symptoms, he used work as an avoidance mechanism against his recurrent intrusive thoughts and anxiety.  Furthermore, the December 2010 examiner felt that his anxiety, reexperiencing symptoms, and avoidance would likely negatively impact his performance at work and they would cause a mild to moderate reduction in work performance.  This evidence, when considered in the light most favorable to the Veteran, establishes that his PTSD symptoms are productive of occupational impairment with reduced reliability and productive.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Furthermore, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

Consequently, after resolving reasonable doubt in favor of the Veteran, the Board finds that his disability picture since February 6, 2006, more nearly approximates the rating criteria for a 50 percent disability rating under Diagnostic Code 9411.  In making this decision, the Board acknowledges that the GAF scores assigned by the VA examiners (65 and 67, respectively) are indicative of only mild symptoms, or some difficulties at work or school but generally functioning pretty well and having some meaningful relationships and, therefore, are not consistent with a disability rating of 50 percent.  However, the Board finds the reported symptomatology and the comments of the examiners to be more probative as to the Veteran's level of occupational and social functioning.  The GAF scores are merely one piece of evidence to be considered in evaluating the Veteran's level of functioning.  

Although the Board finds that the evidence warrants a 50 percent disability rating for the Veteran's PTSD since February 6, 2006, a higher disability rating is not warranted because the evidence fails to demonstrate the Veteran has occupational and social impairment consistent with the criteria for a 70 percent disability rating.  In other words, the evidence fails to demonstrate the Veteran has deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to his PTSD symptoms.  Although the Veteran has some difficulties with interpersonal relations, the evidence shows that he has been able to maintain fairly close relationships within his immediate family and that he did not have any problems with coworkers and superiors when he was working.  Thus, the evidence fails to establish that the Veteran's PTSD symptoms are productive of an inability to establish and maintain effective relationships.  Furthermore, there is no evidence that the Veteran has had suicidal ideation; obsessional rituals that interfere with routine activities;  intermittently illogical, obscure or irrelevant speech; near-continuous panic affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances.  Finally, although the Veteran has depression as a symptom of his PTSD, the evidence does not shows that it has affected his ability to function independently, appropriately and effectively.  The Board finds, therefore, that the preponderance of the evidence is against finding that the criteria for a disability rating higher than 50 percent have been established.

In conclusion, the Board finds that the evidence is in support of awarding a 70 percent disability rating, but no higher, from April 12, 2005 to February 5, 2006, and a 50 percent disability rating, but no higher, from February 6, 2006 for the Veteran's PTSD.  To that extent, the Veteran's appeal is granted.

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's PTSD has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

It is undisputed that the Veteran's PTSD has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected PTSD.  In fact, he has an almost 40-year work history as a pipe fitter.  Thus, the issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

ORDER

From April 12, 2005 to February 5, 2006, entitlement to an initial increased rating of 70 percent for service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary benefits.

From February 6, 2006, entitlement to an initial increased rating of 50 percent for service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary benefits.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


